 CHALLENGE•COOK BROS.387Cook Brothers Enterprises, Inc., d/b/a Challenge•Cook Brothers and Machinists AutomotiveTrades, District Lodge No. 190 of NorthernCalifornia, affiliated with International Associa-tion of Machinists and Aerospace Workers,AFL-CIO. Case 32-CA-2909April 8, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn June 18, 1982, Administrative Law JudgeDavid P. McDonald issued the attached decision.The Respondent filed exceptions and a supportingbrief and the General Counsel and the ChargingParty each filed limited cross-exceptions and briefsin support.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions,2 as modified, and to adopt the recom-mended Order, as modified.The judge found that the Respondent violatedSection 8(a)(5), (3), and (1) of the Act by: engagingin bad-faith bargaining with the Union; refusing torecognize and bargain with the Union; failing toprovide information requested by the Union forbargaining; interrogating strike replacement appli-cants about their union sympathies; unilaterallyeliminating a unit position in retaliation for the em-ployees striking; and refusing to reinstate unfairlabor practice strikers on their unconditional offerto return to work. We agree with the judge's find-' In sec. III,B,3, par 2 of the judge's decision, the sentence beginningwith, "Burnett's recollection . . . ." should read, "Thacker's recollection112 In adopting the judge's determination that the Respondent's question-ing of stnke replacement applicants about their union sympathies consti-tuted unlawful interrogation, we note that he nuscharactenzes certain as-pects of W A. Sheaffer Pen Co., 199 NLRB 242 (1972) Although hefound, and we agree, that the Sheaffer case is distinguishable from the in-stant case and that it affords no protection for the Respondent's actions,the judge maccurately states that Sheaffer involved employer questioningof employees rather than job applicants. Furthermore, the prestnke pollof employees that did occur in that case was conducted by the union andnot the employerIn the absence of exceptions, we adopt, pro forma, the judge's dismissalof the allegation that the Respondent coercively interrogated applicantAndrew Burnett, noting that in reaching his conclusion the judge reliedon Burnett's testimony concerning his subjective reaction to the inter-view questions, i e, that he was not coercedWe adopt the judge's finding that the Respondent's unilateral elimina-tion of the mechanic position was retaliatory and in violation of Sec8(aX5), (3), and (1) It violates Sec 8(a)(5) because, even if viewed as apartial shutdown of the Respondent's operations, the action could notproperly be characterized as the mere exercise of an entrepreneurial pre-rogative when the decision was made for antiunion motives See Straw-sine Mfg. Co., 280 NLRB 553 (1986).ings in all respects except for his determination thatthe Respondent violated Section 8(a)(5) and (1) ofthe Act by engaging in bad-faith bargaining tactics.I. THE SURFACE BARGAINING ALLEGATIONSAs fully set forth in the judge's decision, the Re-spondent and the Union have had a bargaining re-lationship dating back approximately 40 years. Theparties' most recent collective-bargaining agree-ment expired September 1, 1979. Following the ex-piration of that contract, six negotiation sessionstook place. At the initial meeting on September 19,1979, the Union presented its initial contract offer.On October 2, 1979, the Respondent provided itscounterproposals. Citing adverse economic condi-tions in the industry, on October 19, 1979, the Re-spondent advised the Union that contrary to pastpractice it would not be able to match the EastBay area wage rates. Despite this setback onwages, the parties agreed that same day on certainpension issues. Thereafter, the Respondent provid-ed the Union with a written version of its latestoffer. This document addressed the duration of theagreement, provided a $1-an-hour wage increaseretroactive to the expiration of the previous agree-ment, provided for hourly wage increases for eachof the remaining years of the contract, proposed aretroactive increase in the amount the Respondentwould contribute to the pension plan, and providedincreases in the Respondent's pension contributionsfor future contract years. These proposals repre-sented increases on both wages and pensions. TheRespondent's letter also stated that other terms andconditions were to remain as they had been underthe last contract.In November 1979 the parties met again. Wageswere the primary topic. Neither side altered its po-sition, with the Respondent pointing to a gloomyeconomy as limiting its financial resources and theUnion adhering to its position that the Respondentmeet the area's Franchise Truck Dealers wage rateas it had done in the past. No agreement wasreached. On January 21, 1980, the Respondent'sthree employees•two partsmen and the mechan-ic•began an economic strike.On February 5, 1980, the parties met in theoffice of a Federal mediator. The meeting lastedonly 7 minutes. The Respondent announced its ad-herence to its previous offer, but without retroac-tivity on wages and pension contributions. The Re-spondent also stated that it wanted to eliminate theunion-security clause and that it intended to hirepermanent replacements for the striking employees.With the Respondent's presentation of its positions,the union representatives simply left the meetingand went to the picket line to inform the strikers of288 NLRB No. 46 388DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthese developments. Sometime in early February,the "On Strike" message on the picket signs waschanged to "Unfair."In early March, the Respondent hired three re-placements to fill in for the two striking partsmen,but allowed the mechanic's slot to remain unfilled.On March 17, 1980, the Respondent filed an RMpetition, which it later withdrew. During April andMay 1980, the Union requested information forbargaining, some of which the Respondent provid-ed in June. Following the Union's unconditionaloffer that the strikers return to work, the Respond-ent agreed to place them on a preferential rehirelist. When the parties met for the last time on July1, 1980, however, the Respondent informed theUnion that it had eliminated the mechanic's posi-tion, that the partsmen positions were filled, andthat it had not changed its stance regarding theelimination of the union-security provision.The judge determined that the course of the par-ties' negotiations reveals no evidence of bad faithon the part of the Respondent before February 5.Although noting that the Respondent had departedfrom past practice by refusing to match area wagestandards, the judge found that the Respondent'sexplanation for its position•the changing econom-ic conditions and the reasonable (and, ultimately,accurate) prediction that the industry was going tobe facing even greater fmancial difficulties in thefuture•justified its break from past years onwages. The judge, however, found that the eventsof February 5 demonstrated an abrupt change intactics, marking the first evidence of the Respond-ent's intent to frustrate meaningful bargaining. Thejudge reasoned that while the Respondent's Febru-ary 5 conduct alone might signify nothing morethan a permissibly hardened approach to bargain-ing, its subsequent rigid insistence on the "predict-ably unacceptable" elimination of the long-estab-lished union-security provision reveals the Re-spondent's unlawful predetermination not to reachagreement. Accordingly, he concluded that the Re-spondent's proposed withdrawal of the union-secu-rity clause and retroactive pay and its subsequent"refusal to bargain" over withdrawal of the union-security clause violate Section 8(a)(5) of the Act.We disagree.Although the judge correctly notes that the to-tality of conduct must be assessed before it can bedetermined whether a party has engaged in bad-faith or surface bargaining,3 we believe the judge3 The judge relied on Tomco Communications, 220 NLRB 636 (1975),enf. denied 567 F.2d 871 (9th Cir. 1978). Although the court reversed theBoard's finding of a violation, it endorsed the Board's analysis that all therelevant evidence must be considered. The court stated (567 F 2d at 883,citing NLRB v. Stanislaus Implement Co., 226 F 2d 377, 381 (9th ,Cir,1955)):failed to give adequate consideration to all the rele-vant circumstances of bargaining in reaching hisconclusion.First, as noted above, during the 1979 bargainingsessions there was give and take on both sides on avariety of issues. No evidence of bad faith existsfrom that stage of negotiations. Moreover, the evi-dence also discloses valid economic reasons for theRespondent's failure to adopt the area wage rate,the biggest point of disagreement between the par-ties. Following a period of 2 months in which nocontract talks took place, the Union began an eco-nomic strike in late January 1980. It was only afterthe Union took this hardened stance that the Re-spondent, in turn, hardened its approach by main-taining its position on economics, withdrawing ret-roactive pay and pension contributions, proposingan open shop through the elimination of the union-security clause, and announcing its intention toremain open during the strike by using replace-ments.The Respondent's economic outlook for its in-dustry had not improved since it had first enunci-ated to the Union its reasons for not being able toaccede to its money demands. In fact, the only per-tinent intervening event between the time the Re-spondent first announced its position on economicsand the February 5 meeting was the strike•amatter that could only worsen the Respondent's al-ready shaky fmancial condition. In these circum-stances, the Respondent's decision to eliminate theretroactive application of its wage and pension pro-posals cannot fairly be characterized as regressiveor baseless, but rather it is a reasonable reaction tothe Union's exertion of increased economic pres-sure by striking.Regarding the Respondent's proposal to elimi-nate union security as a condition of employment,it should be noted that the existence of such aclause in previous contracts does not by itself obli-gate the parties to include it in successive con-tracts. See, e.g., H. K Porter Co. V. NLRB, 397U.S. 99 (1970); Frontier Dodge, 272 NLRB 722, 730fn. 24 (1984); and American Thread Co., 274 NLRB1112 (1985). By the same token, just as a party mayseek to change contract provisions previouslyagreed to, a party may choose either to modify itsbargaining proposals during the course of negotia-tions or to hold fast to them. As stated in AtlasMetal Parts Co. v. NLRB:4A state of nund such as good faith is not determined by a consid-eration of events viewed separately. The picture is created by a con-sideration of all the facts viewed as an integrated whole.4 660 F.2d 304, 308 (7th Qr. 1981). CHALLENGE•COOK BROS.389An employer is entitled to advance a posi-tion sincerely held, notwithstanding the em-ployer's having taken a different position at anearlier time. . . . Union security . . . [is a]mandatory [subject] of bargaining, and "[a]party . . . is entitled to stand firm on a posi-tion if he reasonably believes that it is fair andproper or that he has sufficient bargainingstrength to force agreement by the otherparty."As the court there recognized, the bargaining proc-ess is one characterized by displays of relativestrengths and strategic posturing. The parties arefree to adjust their positions in response to changesoccurring during negotiations. In this instance theRespondent countered the Union's show ofstrength (the strike) by reemphasizing and expand-ing its previously announced economic position, byseeking to curtail an aspect of the Union's strength(the union-security clause), and by attempting tostrengthen its own hand by continuing operationswith replacement workers. These developments,viewed in the context of the parties' entire bargain-ing environment, do not, as the judge finds, revealan intent to frustrate agreement, but rather are rea-sonable, if not predictable, reactions of manage-ment facing difficult economic conditions and atough union counterpart. In these circumstances,therefore, we find that the substance of the Re-spondent's February 5 proposals does not establishthat the Respondent was engaging in regressivebargaining.In addition, we note that the conduct of the par-ties during the February 5 meeting does not sub-stantiate the judge's finding that the Respondentwas employing unlawful bargaining techniques.The judge aptly notes that once the Respondentannounced its revised positions, the union repre-sentatives did not try to discuss these issues or toengage in negotiations over any other matters. In-stead, the union team asked the Respondent forclarification on the meaning of the proposals and,on receiving the explanation, simply left the meet-ing. No further questions or dialogue took place,despite the fact that there is no evidence that suchan effort by the Union would have been futile. Thesession ended with the union representativesabruptly departing less than 10 minutes after itsstart. What the Union was saying by its actions, ifnot in words, was that it was remaining fixed to itspre-February 5 positions. Clearly, both sides wereengaging in hard bargaining tactics, and not theRespondent alone.Finally, because the judge made his finding ofsurface bargaining on a totality of conduct basis, healso relies on the Respondent's subsequent adher-ence to its proposal to delete the union-securityclause as indicative of a predisposition to thwartagreement. As stated above, a party may stand firmby a bargaining proposal legitimately proffered.See Atlas Metal Parts Co. v. NLRB, supra; AtlantaHilton & Tower, 271 NLRB 1600, 1603 (1984), andcases cited therein. In this case the General Coun-sel has failed to adduce sufficient evidence to showthat the Respondent asserted its proposal disingen-uously or was unwilling to discuss it with theUnion. There is also no evidence that in maintain-ing its position on open shop that the Respondentwas motivated by bad faith or an intent to frustrateagreement. See American Thread Co., supra. In-stead, we fmd that the Respondent's adherence tothe elimination of union security was a reasonablebargaining stance under all the circumstances. Ac-cordingly, our analysis of the Respondent's post-strike bargaining strategy provides no basis forconcluding that the Respondent violated its duty tobargain in good faith.H. WITHDRAWAL OF RECOGNITION FROM THEUNIONWe agree with the judge's determination that theRespondent failed to establish a good-faith doubtabout the Union's continued majority and that itswithdrawal of recognition from the Union and re-fusal to bargain and provide information violatesSection 8(a)(5) and (1). In reaching this conclusion,however, we place no reliance on Pennco, Inc., 250NLRB 717 (1980), and rely instead on the Board'srecent decision in Station KKHI, 284 NLRB 1339(1987). In Station KKHI, the Board overruledPennco and the presumption that strike replacementemployees support the union in the same propor-tion as the striking employees. The Board will nolonger make any presumption of replacement em-ployees' support or nonsupport for the union, butwill require 'some further evidence of union non-support' before concluding that an employer'sclaim of good-faith doubt of the union's majority issufficient to rebut the overall presumption of con-tinuing majority status."5In Station KKHI, the employer's evidence of theunion's loss of majority consisted of its five re-placement employees' regularly crossing theunion's picket line at a time when there were butthree remaining striking employees. The Boardfound that neither their repeated crossings of thepicket line, nor the union's failure to contact the re-placements during the strike, was sufficient to dem-onstrate convincingly what the replacements' senti-ments toward union representation were. Absent'Station KKHI, supra. 390DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDother evidence of the replacements' preference, theBoard concluded that there was no basis for agood-faith belief that the union lacked majoritysupport.Similarly, in this case the only evidence of non-support for the Union, other than the replacements'daily crossing the picket line to report to work,consists of tainted•and thereby unreliable•state-ments from the Respondent's managers that the re-placements opposed union representation.8 In theabsence of any objective and reliable evidence,therefore, we find no good-faith basis for the Re-spondent's asserted belief that the Union failed toenjoy majority support. In these circumstances, wefmd that the Respondent's withdrawal of recogni-tion and subsequent refusal and delay in providingthe Union with requested information violate Sec-tion 8(a)(5) and (1) of the Act.III. THE STRIKERS' REINSTATEMENT RIGHTSBased on his finding that the Respondent en-gaged in unlawful surface bargaining beginningFebruary 5, 1980, the judge concluded that theeconomic strike begun January 21, 1980, was there-by prolonged and converted into an unfair laborpractice strike. In section 4 of his decision, there-fore, the judge provides for the reinstatementrights of the strikers as unfair labor practice strik-ers, that is, finding that they are entitled to rein-statement to their former jobs as of the date oftheir unconditional offer to return to work, May23, 1980. This is so because he found that the strikeconverted from an economic strike into an unfairlabor practice strike before the March 10, 1980date by which the Respondent had hired perma-nent replacements for striking partsmen Risso andEffinger. As set forth above, we do not agree thatthe Respondent's bargaining conduct during Febru-ary was unlawful and, consequently, we do notadopt his fmding that the strike became an unfairlabor practice strike prior to the hiring of replace-ments. We agree, however, with the judge's find-ings that the Respondent subsequently engaged in anumber of other unlawful activities that, together,had the effect of converting the strike into anunfair labor practice strike. Specifically, beginningon March 17, 1980, as a result of its unlawful inter-rogation of strike replacement applicants, the Re-spondent refused to recognize the Union's contin-ued majority status and withdrew recognition from6 The Judge found, and we agree, that the response of the three re-placements who were hired were tainted because they were given in acoercive atmosphere, arising from the unlawful interrogations of theseemployees concerning their union sympathies In such circumstances, asnoted by the Judge, an employer cannot rely on the results of its unfairlabor practice conduct to Justify its refusal to bargain with an incumbent111110nthe Union as the representative of the employees.Thereafter, the Respondent refused to bargain withthe Union, refused to provide the Union with infor-mation it had requested for bargaining, and an-nounced its retaliatory elimination of the positionof journeyman mechanic. These actions foreseeablyoperated to prolong the strike. In light of thesefmdings, we differ with the judge only about thedate on which the strike converted to an unfairlabor practice strike.Because we find that the strike did not convertuntil after the replacements for the striking parts-men were hired, we adopt the judge's alternativereinstatement remedy, which provides that the twopartsmen were entitled only to preferential rehiringas of the date of their unconditional offer to return.It is undisputed, however, that the Respondentfailed to rehire the partsmen when openings intheir positions arose in February 1981. Therefore,we find that Risso and Effinger are entitled to rein-statement as of that time. Because no replacementwas hired for the mechanic, we also adopt thejudge's additional finding that Lovett is entitled toreinstatement to his position as of his May 23, 1980unconditional offer to return.7 Accordingly, thejudge's remedy is modified to provide that Rissoand Effinger be offered reinstatement to theirformer positions as partsmen or, if such positionsno longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or otherrights, dismissing, if necessary, any employeeshired after February 1981 to replace them. The Re-spondent will make them whole for any loss of paythey suffered by reasons of its refusal to reinstatethem as of February 1981,8 computed in themanner prescribed in F. W Woolworth Co., 90NLRB 289 (1950), with interest to be computed inthe manner prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987).9 Lovett is to be of-fered reinstatement to his position as mechanic, andbackpay is to be computed as of May 23, 1980, inthe manner described above.7 We note that even if the strike were not found to have converted toan unfair labor practice strike the reinstatement rights of the strikerswould not be affected.8 Deternunation of the precise dates in February 1981 on which Rissoand Effinger should have been reinstated is left to the compliance stageof this proceeding.9 In accordance with our decision m New Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after January 1, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U.S.C. • 6621. Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendment to 26 U.S.0 • 6621), shall be computed in accordance withFlorida Steel Corp., 231 NLRB 651 (1977). CHALLENGE-COOK BROS.391AMENDED CONCLUSIONS OF LAW1.In Conclusion of Law 6, delete subparagraph(a) and reletter subparagraphs (b), (c), and (d) as(a), (b), and (c), respectively.2.In Conclusion of Law 7, substitute "March 17,1980" for "February 5, 1980",ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Cook Brothers Enterprises, Inc., d/biaChallenge-Cook Brothers, Oakland, California, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order as modified.1. Substitute the following for paragraph 2(b)."(b) Offer Clarence Lovett, Larry Risso, andGordon Effinger immediate and full reinstatementto their former jobs or, if such positions no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges previously enjoyed, discharging, if neces-sary, any partsmen replacements hired after Febru-ary 1981, and make such employees whole for anyloss of earnings resulting from its failure properlyto reinstate them in the manner set forth in the sec-tion of this decision entitled 'The Strikers' Rein-statement Rights."2. Substitute the following for paragraph 2(c)."(c) Open its service department at the Oaklandsite, restoring the mechanical work to the bargain-ing unit."3. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees theserights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT interrogate our applicants for em-ployment concerning their union sympathies.WE WILL NOT refuse to recognize and bargaincollectively in good faith with the MachinistsAutomotive Trades, District Lodge No. 190 ofNorthern California, affiliated with InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO as the exclusive bargaining agent in thefollowing appropriate unit:All journeymen, general mechanics, field serv-ice employees, trainee mechanics, helpers,parts employees, apprentices, garage employ-ees, assemblers, maintenance and custodial em-,ployees employed by Respondent at its placeof business located at 7101 San LeandroStreet, Oakland, California; excluding profes-sional employees, truck sales, office clericalemployees, guards, and supervisors as definedin the Act.WE WILL NOT refuse or delay to supply theUnion with necessary and relevant bargaining in-formation it has requested.WE WILL NOT unilaterally make or effect anychanges in the working conditions of the bargain-ing unit, by eliminating a unit position, withoutfirst giving notice to the Union, the collective-bar-gaining representative and affording such repre-sentative an opportunity to bargain collectively re-garding such change.WE WILL NOT eliminate bargaining unit work orpay customers to perform the bargaining unitwork, because of the union activities of our em-ployees.WE WILL NOT refuse to reinstate employees orotherwise discriminate against our employees, be-cause of their union activities.WE WILL NOT discourage membership in theabove-named Union, or in any other labor organi-zation, by refusing to reinstate unfair labor practicestrikers upon their unconditional request.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL, on request, bargain collectively ingood faith with the Machinists Automotive Trades,District Lodge No. 190 of Northern California, af-filiated with International Association of Machin-ists and Aerospace Workers, AFL-CIO, as the ex-clusive bargaining representative of the employeesin the appropriate unit described above, concerningrates of pay, wages, hours, or other terms and con-ditions of employment and provide relevant and es-sential information when requested by the Unionand, if an agreement is reached, embody it in asigned contract. 392DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL offer Clarence Lovett, Larry Risso,and Gordon Effmger immediate and full reinstate-ment to their former jobs or, if such positions nolonger exist, to substantially equivalent positions,'without prejudice to their seniority or other rightsand privileges previously enjoyed, discharging, ifnecessary, any partsmen replacements hired afterFebruary 1981, and make such employees wholefor any loss of earnings resulting from our failureto reinstate them with interest.WE WILL open our service department at theOakland site and restore the lost mechanical workto the bargaining unit.FINDINGS OF FACTI. JURISDICTIONThe Respondent admits that it is a California corpora-tion, with an office and a place of business in Oakland,California, engaged in the nonretail sales and service ofconstruction equipment. During the last 12 months, Re-spondent, in the course and conduct of its business oper-ations, sold and shipped goods or services valued inexcess of $50,000 directly to customers located outsidethe State of California. The complaint alleges, the Re-spondent admits, and I find that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONCOOK BROTHERS ENTERPRISES, INC.,D/B/A CHALLENGE-COOK BROTHERSMarcia .1. Canning, Esq., for the General Counsel.George B. Smith, Esq. (Constangy, Brooks & Smith), ofAtlanta, Georgia, for the Respondent.Burton F. Boltuch, Esq. (Beeson, Tayer, Kovach & Silbert),of San Francisco, California, for the Charging Party.DECISIONnSTATEMENT OF THE CASEDAVID P. McDoNALD, Administrative Law Judge.This case was tried before me at Oakland, California, onMarch 31 and April 1, 1981,1 pursuant to a complaintissued by the Regional Director for the National LaborRelations Board for Region 32 on October 16, and subse-quently amended on March 18 and April 1, 1981,2 whichwas based on a charge filed on July 28 by the MachinistsAutomotive Trades, District Lodge No. 190 of NorthernCalifornia, affiliated with International Association ofMachinists and Aerospace Workers, AFL-CIO (theUnion). In general the complaint alleges that CookBrothers Enterprises, Inc., d/b/a Challenge•CookBrothers (the Respondent or the Company), has engagedin certain violations of Section 8(a)(1), (3), and (5) of theNational Labor Relations Act.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Sincethe close of the hearing, briefs have been received fromall parties.On the entire record, my observation of the witnesses,and the consideration of the submitted briefs, I make thefollowingAll dates are in 1980 unless otherwise stated.2 During the hearing the General Counsel was allowed to amend thecomplaint to allege that Gary Morris was a statutory supervisor, towhich the Respondent admitted in an oral stipulation and further allegedthat on "approximately 50 separate occasions between February 1, 1980and March 10, 1980 the Respondent by Morris had unlawfully interrogat-ed job applicants regarding their union sympathies and activities," m vio-lation of Sec. 8(aX1) of the ActThe Union is a labor organization within the meaningof Section 2(5) of the Act.in. THE ALLEGED UNFAIR LABOR PRACTICESA. IssuesThe primary issues are whether the Respondent violat-ed1.Section 8(a)(1) of the Act by unlawfully interrogat-ing job applicants regarding their union sympathies andactivities.2.Section 8(a)(3) and (1) by its elimination of the posi-tion of journeyman mechanic and its failure and refusalto reinstate three allegedly unfair labor practice strikersto their former positions after the Union made valid un-conditional offers to return to work.3.Section 8(a)(5) and (1) by making regressive propos-als: withdrawing previously agreed-to provisions onunion security and retroactivity; withdrawing recogni-tion of the Union as the exclusive collective-bargainingrepresentative at a time when it allegedly lacked objec-tive considerations to believe the Union no longer repre-sented a majority of its employees; refusing to meet, bar-gain, and supply relevant information requested andneeded by the Union in its role as the exclusive repre-sentative of its employees; and eliminating the position ofjourneyman mechanic without notice or bargaining withthe Union.B. The Facts1. BackgroundThe Respondent is primarily engaged in the manufac-ture of cement mixers at its plants in Ohio, Georgia, andIndustry, California. It also operates a sales office inOakland, California, where it maintains a parts and serv-ice department to service mixers on both a warranty andnonwarranty basis. Prior to January 21, the Respondentemployed Larry Risso and Gordon Effmger as partsmen,and Clarence Lovett as journeyman mechanic.The parties stipulated that the Respondent and theUnion have had a collective-bargaining relationship sinceat least 1965. The Union's business representative, Rich-ard Harold Spencer, inspected all former collective-bar-gaining agreements between the parties and discovered CHALLENGE•COOK BROS.393they extended back to the 1940s, with the Union actingas the exclusive collective-bargaining representative ofcertain employees of the Respondent. Each successivecollective-bargaining agreement, from the 1940, to themost recent, of which was effective from September 1,1976, to September 1, 1979, contained a union shopunion-security clause. In fact, the Respondent had neverproposed the elimination of this clause until February 5,1980. At the trial it was stipulated that the Respondenthas union shop union-security provisions in all of its cur-rent contracts at its other plants in Georgia, Ohio, andIndustry, California. The Ohio plant previously had amaintenance-of-membership union-security provision,which was changed to a union shop form of union secu-rity in the current contract. Until the 1979 bargainingsessions, the Company had traditionally accepted theEast Bay Area wage rate schedules, with occasionalfringe benefits modifications.2. NegotiationsThe Company and the Union met on six occasions forthe purpose of negotiating a new collective-bargainingagreement: September 19, October 2 and 19, and Novem-ber 15, 1979, and February 5 and July 1, 1980, OyvindFrock, Respondent's director of industrial relations, rep-resented the Company at all the sessions and was assistedby Gary Morris. Richard Spencer, a union business rep-resentative, was the only individual to represent theUnion at the first three sessions. Subsequently, Michael J.Day, the Union's area director, became the Union's chiefnegotiator at the remaining sessions, and James Edwards,a union business representative, was present during theFebruary 5 meeting.The ,first session, on September 19, 1979, began withSpencer presenting the Union's opening proposal. It wasadmittedly an inflated package including increased vaca-tion schedules, additional holidays, vision care, retireehealth and welfare, and a $75-per-month increase in pen-sion contributions. As in the past, the goal of the Unionwas to secure the area wage settlement, which had al-ready been reached with the Franchise Truck Dealers. Itcalled for a $3.40 hourly wage increase over the next 3years.The Company presented its counterproposal at thenext session on October 2, 1979,'7 which was below thearea wage rate. The Union did not change its originalproposal. Spencer testified that at one of their meetingshe told Frock that the Union would like to maintain thearea rates and conditions. Both Frock and Spencer leftthe October 2 meeting with the feeling that eventuallythey would arrive at the area wage rate.Early in October 1979, the Federal Reserve Board an-nounced its decision to tighten the money supply andthus raise interest rates. The Respondent's business is di-rectly tied to the construction industry. The Companyreevaluated the prevailing business conditions and the ap-proaching economic climate and concluded the FederalReserve policy would have a significant adverse impacton the building industry and its own profits. Based onthis evaluation the Company concluded that it could nolonger fmancially afford to accept the area wage rates.At the October 19 sesssion, Frock's announcement thatthe Respondent could not meet the area wage rate total-ly shocked Spencer. Frock had explained to the Union,with a great deal of detail, that due to the economy, theFederal Reserve Board's action, and the pending slumpin the construction business, the Company could notafford to pay the area wage rate. Spencer testified theUnion accepted the Respondent's counterpension propos-al of $20 per year and dropped its demands for visioncare, retiree health and welfare, additional holidays, andincreased vacations. The Union never again raised theseissues in subsequent sessions.In response to the Union's request, Frock restated theCompany's October 19, 1979 final offer in his letter ofOctober 26, 1979. It provided a 3-year contract fromSeptember 1, 1979, to September 1, 1982; a $1-per-hourretroactive increase to September 1, 1979, and an addi-tional wage increase of 60 cents and 50 cents per hourfor each succeeding year; a $20 monthly increase in thepension contribution retroactive to September 1, 1979,and an additional $20 increase per month for each suc-ceeding year of the contract. Frock's letter also con-tained a list of agreed changes and concluded with thesentence: "All other terms and conditions of the 1976-1979 agreement were to remain unchanged." The letterdid not make reference to the Union's initial demand forvision care, retiree health and welfare, increased vaca-tions, or the union-security clause. This letter did repre-sent a 10-cent-per-hour increase in wages and an increasein the Company's contribution to the pension fund.Michael Day, area director for the Union, became thechief negotiator and was actively involved in the negoti-ations at the November 15, 1979 session. That meetingdealt mainly with wages, with neither side changingtheir positions. The Respondent stated that, based on theeconomic forecast, it could not financially afford to meetthe area rates. Day's goal remained unchanged. TheUnion wanted the Franchise Truck Dealers' agreedwage. He showed Frock a copy of the Franchise TruckDealers' final settlement. Frock recalled that Day said,"We're in a box that we have these area rates that wehave to maintain."The three employees of the unit initiated an economicstrike against the Respondent on January 21. The twopartsmen, Risso and Effinger, testified they struck in re-sponse to the Company's final offer.Day and Edwards, representing the Union, and Frockand Morris, representing the Company, met for the nextsession at the Federal mediator's office in San Franciscoon February 5. The entire meeting lasted only 7 minutes.Frock announced that the Company had not changed itsprior final offer, except that the Company was with-drawing the retroactive portion of the wage and pensionagreements, it intended to hire permanent replacementsfor the strikers, and it wanted an open shop. Frock testi-fied that he did not propose an open shop, but a modifi-cation that would not require the permanent replace-ments to join the Union. Al. the beginning of the hearing,all parties stipulated to the following:Six, it is stipulated that prior to the strike, duringthe negotiation session of 1979, Challenge•CookBrothers, Inc. made no mention of proposing an 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDopen shop and/or eliminating the union-securityprovision.Seven, it is stipulated that at the first bargainingsession held in 1980•which was on February 5,1980•Challenge•Cook Brothers, Inc. withdrew itsproposal that wage increases would be retroactiveto the expiration date of the prior contract, and thatit proposed at this meeting that the union-securityprovision be eliminated and that the facility be anopen shop.Day was upset by the proposed elimination of the union-security clause and felt he never had an opportunity "tonegotiate their position on wages.Immediately after the February meeting, Day and Ed-wards proceeded to the picket line where Day informedRisso and Effinger of the latest developments. The strik-ers kept each other informed and had relayed the infor-mation to any striker who was not present. Risso testi-fied that even if the Respondent had met their wage de-mands, he would not have given up their strike if itmeant accepting and open shop.The original picket signs stated "On Strike." However,at some point the signs were changed to read "Unfair."The various witnesses were able to agree when thechange was made. Edwards believed it was after theFebruary 5 meeting. Spencer was of the belief that the"Unfair" sign was raised after an unfair labor practicecharge was filed on February 1 and taken down whenthe charge was dismissed on March 10. The "Unfair"signs again reappeared at an unknown date and have re-mained. Spencer testified that the word "Unfair" wasadded because of the Respondent's unfair labor practices,including the deletion of the mechanic's position and theregressive proposals such as the open shop and the elimi-nation of the union-security clause.3. RM petitionThe Respondent placed advertisements in the localnewspapers for the position of partsmen. The ad indicat-ed that a labor dispute was in progress. When the appli-cants arrived it was necessary for them to cross thepicket line to file their applications. Approximately 50 in-dividuals responded to the advertisement. Gary Morrisinterviewed each applicant, over a period of 2 to 3weeks, and asked them how they felt about unions, werethey for or against them, and would they cross thepicket line if they received the job.3 Morris indicated thepurpose of his question, concerning the picket line, wasto be certain if they hired an individual he would not beafraid to cross the line and would return to work eachday. All the applicants stated they would cross thepicket line and none indicated they were prounion. Therecord is not clear if the questions concerning unionswere general or referred specifically to the MachinistsUnion.4 Morris made the final decision to hire Andrew3 Gary Morris was the Respondent's parts and service manager.4 Frock had instructed Moms to ask each applicant if they wouldcross the picket line and what were their feelings toward unionsBurnett, Kelly Thacker, and David Jenkins, but onlyafter he conferred with Holloway and Frock. Morrisstated his selection of these three men was based on theirexperience and qualifications.While interviewing Thacker, Morris asked him if hewas a member of a union, would he cross the picket line,and was he for or against unions. Thacker replied that hewas against unions. Although he was presently a memberof a union, he wanted to withdraw and take a nonunionposition. Bumett's recollection was slightly different. Herecalled that he was interviewed separately on the sameday by both Morris and Holloway.3 They both informedhim of the working conditions and benefits, and thatthere was a strike in progress. Someone also told himthat there may be some type of vote on the Union. Sincehe had answered an ad that mentioned that there was alabor dispute in progress and he crossed the picket lineto apply for the job, Thacker felt it was obvious he waswilling to cross the picket line and did not favor unions.However, he could not recall making any statement con-cerning unions during the interview and remarked, "I amvery definitely antiunion, and I'd stand on my soapbox ifsomebody got me started."Morris asked Burnett the same questions that he hadasked Thacker. Burnett also expressed his dislike forunions in general and his willingness to cross the picketlive. Morris could not fully recall the interview with Jen-kins, nor the latter's responses.After the interviews were completed, Morris informedHolloway that these men did not want a union. Whenthey were hired on March 3, 4, and 10, Holloway in-structed Morris to send each new man to his office.Holloway stated these meetings were not interviews be-cause they had already been hired. He was simply fol-lowing established policy of welcoming new employeesand explaining to them the working conditions and bene-fits. When he mentioned the existence of the strike, theyall responded that they did not wish to be represented bya union. Holloway could not recall if the men specifical-ly mentioned the Machinists Union. Based on the infor-mation he received directly from these three permanentpartsmen replacements, Holloway dictated and signedthe following statement on March 10, 1980:I am now and since July 1973 have been BranchManger of Challenge•Cook Bros. Sales & Service,Northern California Division.Within the past three weeks David Jenkins,Trainee Parts Technician, Kelly Thacker, TraineeParts Technician, and Andrew Burnett, TraineeParts Technician, have informed me they do notwish to be represented by the Machinists Union.Except for the change in his job position, Morris signedan identical document, which he thought was preparedby Frock.6 Morris insisted that although he did not pre-5 William E. Holloway was the branch manager for the Respondent atthe Northern California division, Oakland, California.6 Frock testified that he and their labor attorney suggested the word-ing, but Moms and Holloway were to use the wording only if it fit thecircumstances. CHALLENGE•COOK BROS.395pare the statement, it was true and based on informationhe received from each trainee during their interviews.On March 17, 1980, the Respondent filed an RM peti-tion at the National Labor Relations Board based on ob-jective considerations that the Machinists no longer rep-resented a majority of their employees. Frock testifiedthat the above statements signed by Holloway andMorris were the only objective considerations that theRespondent relied on to support the RM petition.The RM hearing was held on April 11 and during arecess Spencer approached Frock and asked if theycould not get back to the bargaining table without pro-ceeding through the hearing and election process. Frockexpressed a willingness to return to the bargaining table,but indicated the Company's position on the open shopand preferential hiring had not changed. Since theUnion's policy is to not sign an open-shop contract,Spencer felt that Frock's response ended any chance ofreturning to the bargaining table at that time. This con-versation was followed by a letter from the Union's at-torney, dated April 22, 1980, to the Respondent. Theletter requested that "the Company immediately recom-mence collective bargaining sessions and commence bar-gaining in good faith." In addition the letter requestedthat the Company supply information that the Union feltit needed to adequately perform its duties as the bargain-ing representative of the employees. In his letter of April25, Frock responded in part:Due to the pendency of the decertification elec-tion and the existence of objective considerationsthat the Machinists no longer represent a majorityof our employees, we see no point in attempting tonegotiate a new contract until the decertificationissue is settled.Regarding your request for various and sundryrecords and documents, we do not understand howthese relate to the bargaining process and requestyou specify in what way this information doesrelate to the bargaining process.The union attorney renewed their request for informa-tion in his letter of April 28. The Company did not re-spond. After the RM hearing was held and prior to thescheduled election, the Respondent withdrew its RM pe-tition near the end of May. Again through its attorney,in a letter dated May 23, the Union repeated its requestfor the Respondent to meet and provide the previouslyrequested information. In addition the letter stated:Second: On behalf of the three employees pres-ently on strike, this is to Inform you that the em-ployees hereby make an unconditional offer toreturn to work.The Company responded through its attorney, ErwinLerten, in a letter dated June 2. The Respondent agreedto furnish part of the requested information and indicatedby reference to paragraph E of the Union's May 23 letterthat at that time there were no openings for the positionsof "journeyman general mechanic, field serviceman,tramee mechanic, helper, parts employee, apprenticegal age employee, maintenance and custodial employeeand assembler." Because Lerten stated there were noopenings due to the employment of permanent replace-ments, the Respondent indicated the strikers would "beplaced on a preferential hiring list and, in the event thatany openings become available for which they are quali-fied, they will by recalled to work in accordance withtheir seniority." The Company followed this letter bycorrespondence to the Union from Frock dated June 4,which confirmed a date to resume bargaining and pro-vided some of the information requested by the Union.4. Final negotiation sessionThe parties were unable to meet on June 4, thereforethe session was rescheduled for July 1. The final meetingwas very short. Day wanted to know if there was anywork for the strikers. Frock explained that there were noopenings for the partsmen because they had hired perma-nent replacements, and there was no mechanical workavailable and none for the foreseeable future. Prior to thestrike the Company did not have any plans to eliminatethe position of mechanic, although the need for mechan-ics had declined in ,recent years. In February 1979, theRespondent was forced to lay off three of the four jour-neymen mechanics due to lack of work. After the strikebegan the Respondent made no effort to replace the me-Clinic, because they felt it was an impossible task to finda qualified mechanic who would cross the picket line inthe Oakland area. As a result, the Respondent informedtheir customers that the Company would not be able toperform mechanical work during the strike. Most of thecustomers maintained their own shops and were able todo their own work. If the mixer was still under warran-ty, the Respondent paid for the work. At the beginningof the strike there were approximately 30 mixers underwarranty. As the construction business continued tosuffer, fewer mixers were purchased and, by July, therewere only 10 mixers under warranty. Since there was nomovement in the positions of either side, the session wasvery short. The Union asserts that it was prevented fromfurther negotiating wage changes because the Companywas adamant on the issue of an open shop and the elimi-nation of the union-security clause from the contract.C. Analysis and Conclusion1. Interrogation of job applicantsDuring the interviews of the 50 applicants, Morris fol-lowed Frock's instructions and asked the individuals ifthey received the job,, would they cross the picket line,how did they feel toward unions, and were they for oragainst unions. Prior to Morris' testimony, the GeneralCounsel had been unaware of the nature of the Respond-ent's questions to the job applicants. At the conculusionof Morris' testimony the General Counsel moved toamend the complaint by adding an allegation of unlawfulinterrogation of job applicants in violation of Section8(a)(1) of the Act.The Respondent opposed the amendment arguing thatthe new allegation was totally unrelated to the substanceand pattern of the original charge and was thus beyondthe 10(b) period. The original charge was filed on July 396DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD28, 1980, and alleged that Respondent had violated Sec-tion 8(a)(1), (3), and (5) of the Act:1.By engaging in regressive and bad-faith collec-tive-bargaining and at times refusing to bargain atall.2.By failing and refusing to discuss or negotiateconcerning the reinstatement of and refusing to re-instate one or more of the striking unfair labor prac-tice strikers.3.Failing and refusing to provide relevant infor-mation to the exclusive bargaining representative ofthe employees.4.By unilaterally, and without notice to theUnion (the exclusive bargaining representative)making changes in wages, hours, and working con-ditions and substituting new benefit. Said changesand substitutions were done to discourage union ac-tivity.5.By failing and refusing to adequately notify theUnion and failing to discuss the decision and effectsof the decision to eliminate journeyman mechanicalwork.By the above and other acts, the above-namedemployer has interfered with, restrained, and co-erced employees in the exercise of the rights guar-anteed in Section 7 of the Act.The complaint was issued on October 16, 1980, andamended on March 18, 1981, generally alleging the con-duct encompassed in the above charge. In addition thecomplaint contained the following allegation:79(b) On or about March 17, 1980, and again onApril 25, 1980, Respondent withdrew recognition ofthe Union and/or refused to bargain with the Unionas the exclusive collective bargaining agent of theemployees in the unit described above in paragraph5, at a time during which it did not possess objec-tive consideration's to believe that the Union nolonger represented a majority of the employees inthe aforementioned unit.The General Counsel's motion to amend was grantedand the Respondent was given an opportunity to contin-ue the case in order to have adequate time to investigateand prepare its defense. The Respondent did not requesta continuance. The facts surrounding the amended alle-gations were fully litigated.In R. J. Causey Construction Co., 241 NLRB 1096(1979), the original charge and complaint specifically al-leged that the Respondent violated Section 8(a)(3) and(1) of the Act by discharging Castiglione, an employee,for engaging in union and/or other activities protectedunder the Act. The administrative law judge allowed theGeneral Counsel, at the last minute of the trial, to amendby alleging that the Respondent violated Section 8(a)(5)by refusing to make benefit payments for Castiglioneduring his employment as an apprentice carpenter. TheBoard found that the facts surrounding the amendment7 Par. 9(b) was in the ongmal complaint The italicized portions wereadded in the amendment filed on March 18, 1981were not related to the facts surrounding the allegationsin the original charge. Thus, the original charge did notapprise RespondentS of the factual matter on which theamendment to the complaint was predicated. Thereforethe judge erred in granting the motion to amend. Inreaching this conclusion, the Board stated that the "rulesregarding the requisite relationship as to both timelinessand subject matter of a proposed amendment to a com-plaint to the original charge have been succinctly articu-lated by the United States Court of Appeals for theSecond Circuit."(1) A complaint, as distinguished from a charge,need not be filed and serviced within the sixmonths. (2) If a charge was filed and served withinsix months after the violations alleged in the charge,the complaint (or amended complaint), althoughfiled after the six months, may allege violations notalleged in the charge if (a) they are closely relatedto the violations named in the charge, and (b) [they]occurred within six months before the filing of thecharge. 22 NLRB V. anion Coil Company, Inc., 201 F.2d 484, 491 (1952),cited with approval in Laborers International Union of North Amer-ica, Local No 282, AFL-CIO (Millstone Construction Company),236 NLRB 621 (1978).In the instant case, the alleged unlawful interrogationsoccurred in early March, which was within the 6-monthperiod before the filing of the charge. The originalcharge and complaint specifically alleged that the Re-spondent violated Section 8(a)(1), (3), and (5) of the Act.The amendment, which was filed during the hearing, al-leges an independent 8(a)(1) violation by unlawfully in-terrogating job applicants about their union sympathies.The original charge in this proceeding alleges, inter alia,that by "the above and other acts," Respondent hasinterfered with, restrained, and coerced employees in theexercise of the rights guaranteed in Section 7 of the Act.The Board has held that the printed catchall language inthe charge is adequate and sufficient to support the par-ticularized allegations of interference, restraint, and coer-cion contained in the complaint. Niagara Falls MemorialMedical Center, 236 NLRB 342 (1978); Benner Glass Co.,209 NLRB 686, 687 (1974); and Texas Industries v.NLRB, 336 F.2d 128 (5th Cir. 1964). In addition, I findthat the facts alleged in this amendment are closely relat-ed to the facts alleged in paragraph 1 of the charge andparagraph 9(b) of the complaint. Paragraph 1 of thecharge alleges that at times the Respondent refused tobargain at all, and paragraph 9(b) asserts that the Re-spondent "did not possess objective considerations to be-lieve that the Union no longer represented a majority ofthe employees in the aforementioned unit." The Re-spondent refused to bargain after it filed an RM petitionand admitted it based its objective considerations on theinformation it obtained from the job interviews of DavidJenkins, Kelly Thacker, and Andrew Burnett. Thesesame interviews form the basis for the General Counsel'samendment alleging unlawful interrogation of job appli-cations. Accordingly, I find this amendment was not CHALLENGE•COOK BROS.397barred by the 6-month limitation period as set out in Sec-tion 10(b) of the Act.Morris freely admitted that he followed Frock's in-structions and asked each job applicant the same basicquestions. The Respondent argues that the thrust ofMorris' questions are not to determine the applicants'union membership, but rather their willingness to reportto work when it required the crossing of a picket line. Insupport of this position, the Respondent cites W A.Sheaffer Pen Co., 199 NLRB 242 (1972), enfd. 486 F.2d180 (8th Cir. 1973), for the proposition that:The Board has never privileged the interrogationof applicants concerning their willingness to cross apicket line except in situations where a strike was inprogress.55 Roadhome Construction Corp , 170 NLRB 668, 674In both of these cases the individuals questioned wereemployees and not job applicants. In the Sheaffer casethe employees were polled 6 weeks before the expirationof their contract. The Board found under those circum-stances the employer had violated Section 8(a)(1) of theAct. The Roadhome case also differs from the instantcase, since the interrogation was extremely limited. Onthe first morning of the strike,, the employer and its su-perintendent knew that some of the men had not signedauthorization cards The superintendent approached agroup of strikers and asked if any of the employees whohad not signed the cards were there. It was the superin-tendent's responsibility to start the job and the purposeof his question was simply to determine who was avail-able for work. Morris' interrogation of job applicantswent far beyond determining the willingness of job appli-cants to cross a picket line to work. If that were the soleintended purpose of his question, then there was noreason for him to make such an inquiry. Approximately50 applicants responded to the Respondent's newspaperad, which indicated there was a labor dispute in progressand, on their arrival, the applicants observed that it wasnecessary for them to cross the picket line to submit anapplication. Obviously, the purpose of Morris' inquirywent beyond a mere determination of a fact that was al-ready obvious by the presence of the 50 job applicants.When interrogation takes place in the context of jobinterviews, the Board has found that such interrogationsare "inherently coercive." Bighorn Beverage, 236 NLRB736, 751 (1978), enfg. 614 F.2d 1238, 1241 (9th Cir.1980). The Ninth Circuit found that Maykuth, the presi-dent of Bighorn:used the employment application forms in the inter-views and questioned each worker that he subse-quently hired about his union sympathies. In addi-tion, there was his statement that refusal to cross apicket line would not be an excuse for failing to de-liver to customers. Therefore, "Wile question in thiscase carried with it the inherent implication that theanswer given would have affected the applicants'chances of employment." W. A. Sheaffer Pen Co. v.NLRB, [486] Fld 180, 182 (8th Cir. 1973). Despitethe inherently coercive impact of the questions con-cerning union membership, Maykuth took no stepsto alleviate it. We, therefore, find that the use of theemployment forms and the questioning concerningunion membership support the Board's findings thatrespondent violated Section 8, supra.In Clear Pine Mouldings R NLRB, 632 F.2d 721 (1980),the Ninth Circuit granted enforcement of the Board'sOrder and found that although the manager's questionmay have been vague, they supported the conclusionthat the questions carried the clear implication that theanswer given by the job applicant affected his chances ofemployment. The absence of direct threats by the com-pany does not alter the conclusion that when a personnelmanager asks questions concerning the applicant's unionsympathies, an inferred coercion exists.5In the instant case, Morris' questions were not vague.The Respondent wanted to know what the applicants'union sympathies were. The record is void of any evi-dence that would provide any reasonable explanationabout how the questions had a legitimate purpose. Obvi-ously, a job interviewee will consider seriously the ques-tions that are asked of him. As previously noted, inquir-ies concerning union sympathies are inherently coercive.Bighorn Beverage, supra. Morris made no attempt to di-,. .mmish the apprehension his remarks may have madewith the 50 applicants.Of the three permanent strike replacements, onlyAndrew Burnett appeared at the hearing. He testifiedthat he did not recall Morris asking him questions con-cerning his union sympathies. With considerable convic-tion, Burnett testified that he was very definitely antiun-ion and he would stand on his "soapbox if someone gothim started." I credit Burnett's assertions and find that,in reference to Burnett, he was not coerced by Morris'question. This finding, however, is limited to Burnett.The fact that he was not coerced does not take awayfrom the coercive nature of the interrogations of the re-maining job applicants. Having considered all the sur-rounding circumstances, I find the interrogation byMorris of the remaining job applicants, including DavidJenkins and Kelly Thacker, during their job interviewswas coercive and therefore a violation of Section 8(a)(1)of the Act.2. Alleged bad-faith bargainingThe complaint alleges that the Respondent violatedSection 8(a)(5) of the Act by refusing to provide relevantinformation requested by the Union, making regressiveproposals by withdrawing previously agreed-to clausesfor union security and retroactive wage benefits, refusingto meet or bargain with the Union, withdrawing recogni-tion of the Union as the exclusive collective-bargainingagent for the unit employees, and eliminating a unit posi-tion of journeyman mechanic without prior notificationto or bargaining with the Union. It is the position of theGeneral Counsel and Charging Party that the Respond-8 The Respondent's reliance on Penasquitos Village v. NLRB, 565 F.2d1074 (9th Cir 1977), is misplaced inasmuch as the interrogation in thatcase was of employees, not job applicants. 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDent, by its conduct and actions, engaged in bad-faith bar-gaining. It is well established that in determining wheth-er a party has bargained in good or bad faith it is neces-sary to examine the totality of all the events and sur-rounding circumstances. NLRB v. Pacific Grinding WheelCo., 572 F.2d 1343 (9th Cir. 1978); J. P. Stevens & Co. v.NLRB, 623 F.2d 322, 326 (4th Cir. 1980), and QueenMary Restaurants Corp. v. NLRB, 560 F.2d 403 (9th Cir.1977). Viewed separately, the actions of a party may beconstrued as acceptable hard bargaining. When viewedtogether, however, those same actions may reflect an un-willingness or failure to bargain in good faith as requiredby Section 8(d) of the Act:to bargain collectively is the performance of themutual obligation of the employer and the repre-sentative of the employees to meet at reasonabletimes and confer in good faith with respect towages, hours, and other terms and conditions of em-ployment . . . but such obligation does not compeleither party to agree to a proposal or require themaking of a concession.The Supreme Court discussed the effect of Section 8(d)and concluded it was "clear that the Board may not,either directly or indirectly compel concessions or other-wise sit in judgment upon the substantive terms of col=lective bargaining agreements." NLRB v. American Na-tional Insurance Co., 343 U.S. 395, 404 (1952). In H. KPorter Co., 397 U.S. 99, 107 (1970), the Supreme Courtfurther held, "It is implicit in the entire structure of theAct that the Board acts to oversee and referee the proc-ess of collective bargaining, leaving the results of thecontest to the bargaining strengths of the parties." Thus,the Board has power under the Act to require employerand employees to negotiate in good faith, it does nothave the power to compel either party to agree to anysubstantive contractual provision of a collective-bargain-ing agreement.a. Regressive bargainingA review of the history of past collective bargainingbetween the Respondent and the Union reveals that ulti-mately the wage differences were settled on terms com-parable to the area standards found in the FranchiseTruck Dealers final settlement. The first two bargainingsessions in 1979 were in keeping with past practice.During the first meeting, the Union presented what wasadmittedly an inflated demand and at the second sessionthe Company responded with its offer. Although the par-ties were not in agreement as to wages at the end of thesecond session, both Frock and Spencer testified that thenegotiations were moving in the direction of a wage set-tlement comparable to the Franchise Truck Dealers' set-tlement.At the third bargaining session the Company departedfrom past practice. Frock announced that his Companycould not afford to meet area standards. At this meetingand at the fourth meeting Frock explained to both Spen-cer and Day that the Respondent was convinced thebuilding industry was in serious economic trouble. TheFederal Reserve had announced a tight money programthat would have an adverse effect on the Nation's con-struction. Since the Company manufactured, sold, andserviced cement mixers any decline in the constructionindustry would have a very direct effect on the profits ofthe Respondent. In contrast, the Company argued thatthe Franchise Truck Dealers provided a product thatwas not limited to the building industry and thereforethey could afford to pay a higher wage. On October 19,the Union accepted the Company's pension proposal anddropped all other demands, except for an increase inwages. The Union rejected the Respondent's wage offerand continued to demand the area standard. Neither sidewas willing to change its wage position at the fourthmeeting on November 15. Finally, the Union called foran economic strike and began picketing on January 21,1980, to protest their wage dispute.There was no evidence adduced to indicate that theRespondent bargained in bad faith prior to February 5,1980. It is true the Company departed, from past practiceby refusing to ultimately accept the area wage standards.However, the Company presented a reasonable explana-tiOn for their position, based on changing economic con-ditions. The Company's forecast, in the fall of 1979, thatthe construction industry faced severe financial difficul-ties in the approaching years, was extremely accurate.On February 5, the parties met very briefly. The Com-pany announced its position had not changed, except thatit was withdrawing its agreement for retroactive pay, itintended to hire permanent replacements for the strikers,it wanted an open shop, and the elimination of the union-security provision. It was undisputed that all prior con-tracts contained a union-security clause, which the Re-spondent agreed to maintain in its letter of October 19,1979. It is the contention of the General Counsel that"the unprecedented act of demanding an open shop con-tract, as well as a retraction of the retroactive wages,"constituted bad-faith bargaining. In support of this posi-tion the General Counsel relied heavily on Queen MaryRestaurants Corp., 219 NLRB 776 (1975), enfd. 560 F.2d403 (9th Cir. 1977), and Tomco Communications, 220NLRB 636 (1975), enf. denied 567 F.2d 871 (9th Cir.1977).In the Tomco case, the Board reiterated the "funda-mental precept of labor relations law that the 'the obliga-tion to bargain collectively does not compel either partyto agree to a proposal or require the making of a conces-sion.' However, as stated above, the Board can and doesconsider the totality of the employer's actions to assessits motivation in determining whether it was really en-gaging in surface bargaining with no genuine intention toreach agreement." Although the Respondent in theTomco case had a right to insist on a management-rightsclause,9 the Board found that its rigid adherence to pro-posals that are predictably unacceptable to the union mayindicate a predetermination not to reach an agreement.Tomco arrived at the bargaining table adamant in its in-sistence on the acceptance of its proposed management-rights clause, which virtually required the union to abdi-cate nearly every right it would normally possess and9 NLRB v. American National Insurance Co., 343 U.S. 395 (1952). CHALLENGE•COOK BROS.399need to adequately represent its members. At the veryfirst meeting, Tomco rejected the union-security clausethat had been in previous contracts and was contained inarticle II of the union's proposed contract. Eventuallythe unit employees participated in a partial "sickout" andTomco responded with a lockout. Throughout the vari-ous bargaining sessions Tomco conceded little and de-manded a great deal. In the circumstances, the Boardconcluded that Tomco's representative had not bar-gained in good faith since he knew the company's pro-posals would never be accepted by the union. Thus, byexamining the employer's conduct of adamantly pursuingproposals that were impossible for the union to accept, itbecame evident that Tomco was motivated by a desire toengage in surface bargaining and it did not, in fact, havea genuine intention to reach an agreement. The employ-er's efforts were to simply frustrate meaningful bargain-ing.The employe: in the Queen Mary case exhibited anintent to frustrate meaningful collective bargaining fromthe very beginning. In fact, while the bargaining was inprogress the employer attempted to defeat the union bycommitting a large number of unfair labor practices.Indeed, the restaurant attempted to cover up these unfairlabor practices by offering one important witness $150 toleave town in an effort to prevent him from testifyingand urging another witness to testify advantageously forthe employer regardless of the facts. When the employ-er's efforts to defeat the union failed, it acted unilaterallyregarding the critical subjects of wages and seniority,denied the union information necessary for informed bar-gaining, and, in bad faith, placed the union in an unten-able position regarding union security and the hiring hall.The Respondent urges that the Board's decision inOlin Corp., 248 NLRB 1137 (1980), provides precedentin the instant case due to the factual similarity. After thecommencement of the strike, Olin Corporation informedthe union and employees that if they did not return totheir work by January 19, the company would begin torestaff the plant on January 23. On Monday, January 30,the first day the replacement workers arrived, the com-pany informed the union it was withdrawing the union-security provision from its outstanding offer. The union-security clause had been in prior contracts. The Boardrejected the argument that the company had violatedSection 8(a)(5) of the Act by withdrawing the union-se-curity provision:In context, the Employer's modification of itsproposed agreement by withdrawing the union-se-curity provision before agreement had beenreached, and its refusal to bargain about the with-drawal at that time when it was operating with anew work force do not constitute an 8(a)(5) viola-tion.In the same case the Board also found the union had at-tempted to frustrate the bargaining process in violationof Section 8(b)(3).Although there are factual similarities between Olinand the instant case, there are also significant differences.The Olin employer notified the union of its intention towithdraw the union-security clause only after it hadhired permanent replacements and learned of their con-cern about having to join the union. In addition, byletter, Olin infomed the union the reasons for taking thisaction and concluded by expressing a willingness to dis-cuss the union security-clause in the event of "changedcircumstances in the future." In contrast, the Respondentin the present case had neither hired nor even inter-viewed replacement workers when it announced its in-tention to withdraw the union-security clause. Underthose circumstances Frock had no way of predetermin-ing the union sympathies of future replacement workers.When Frock announced the employer's decision to with-draw the union-security clause, he neither provided anexplanation, nor a willingness to discuss the matter. Sub-sequently, the Respondent remained adamant in its oppo-sition to the security clause.The events of February 5 marked an abrupt change inthe tactics of the Respondent. Prior to that date theCompany had bargained in good faith. In fact, standingalone, the Respondent's actions on February 5 mayappear to be nothing more than permissible hard bargain-ing. However, as seen in Tomco, supra, in order to deter-mine whether an employer is engaging in surface bar-gaining with no genuine intention to reach an agreement,it is necessary to consider the totality of the Respond-ent's actions to assess its motivations. When all the factsand circumstances are considered, it is clear that the Re-spondent's withdrawal of the retroactive pay and theunion-security clause were only the first in a series of un-lawful actions taken by the Company that revealed theirintent to frustrate meaningful collective bargaining.Thus, in the circumstances of this case, the Company'srigid adherence to the withdrawal of the union-securityclause, which was predictably unacceptable to theUnion, indicated a predetermination not to reach anagreement. Having considered all the circumstances andevents that preceded and occurred after the Respond-ent's announced modification of its proposed agreement,find that the withdrawal of the union-security clauseand retroactive pay and the subsequent refusal to bargainconcerning the withdrawal of the union-security clauseconstituted a violation of Section 8(a)(5) of the Act. Inreaching this finding, I have considered the totality ofthe Respondent's actions as outlined in the remainingportions of this decision.b. Respondent's refusal to meet or bargain with theUnionThe Respondent admits it refused to bargain with theUnion on March 17 and April 25, 1980. On March 17, itfiled an RM decertification petition with the NLRB. Thepetition was later withdrawn on or about May 22. It isthe position of the Respondent that if it had bargainedwith the Union, while the RM petition was pending, itwould have been in violation of Section 8(a)(2). In thecircumstances, I disagree.In order for the Respondent to lawfully withdraw rec-ognition from the incumbent Union it must meet certainstandards as set out by the Board's decision in CelaneseCorp. of America, 95 NLRB 664 (1951). In a more recent 400DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcase, Guerdon Industries, 218 NLRB 658, 670 (1975), theBoard held:[A] certified union, upon expiration of the first yearfollowing its certification, enjoys a rebuttable pre-sumption that its majority representative status con-tinues. . . . the presumption [also] continues toapply after the expiration of a collective-bargainingagreement. . . . The presumption may be rebutted,[however] by evidence establishing that the Unionno longer [enjoys majority representative status].Even without such showing of loss of majority, anemployer may refuse to bargain if he relies on a rea-sonably based doubt as to the continued majoritystatus of the Union. [As to a reasonably baseddoubt, two prerequisites for sustaining that defenseare that the asserted doubt must be based on objec-tive considerations and such doubt must be raised ina context free of unfair labor practices.]The burden of proving the existence of reasonable doubt,based on objective considerations that are free of thetaint of unfair labor practice, rests on the employer. Nu-Southern Dyeing & Finishing, 179 NLRB 573 (1969).Frock testified that the sole objective considerationrelied on by the Respondent to give rise to a reasonabledoubt about the Union's majority were the two state-ments signed by Morris and Holloway on March 10,1980. The wording of these two statements were suggest-ed by the Company's labor attorney and Frock. In re-calling their conversations with the three permanent re-placements, neither Morris nor Holloway could remem-ber if the men said they did not wish to be representedby the Machinists or were simply disenchanted or op-posed to unions in general. Regardless of the exact re-sponse of the three replacements and the remaining 47individuals who were interviewed, the fact remains theapplicants gave their answers in a coercive atmosphere. Ihave previously found that Morris' inquiries of these jobapplicants about their union sympathies represented un-lawful interrogations in violation of Section 8(a)(1) of theAct. Obviously, the fruits of such an unlawful interroga-tion are tainted, suspect, and unreliable. The applicants'response may have been true or simply the utterances ofmen who were in need of work. Morris asked all 50 ap-plicants if they were for or against unions. It is difficultto conceive of an individual who would respond to anewspaper ad that warns of a pending labor dispute,cross a picket line, submit to an interview, and thenreply to Morris that he was for the union. Obviously, ifhe wants the job and observes the union dispute, he willprovide some negative response, regardless of his actualunion sympathies. At the bare minimum, in the contextof a job interview, the answers by a job applicant con-cerning union sympathies or support are unreliable andcannot serve as the basis of reasonable doubt about theUnion's majority. Nor can the employer presume a lackof union majority when strike replacements and otheremployees cross a picket line Penne° Inc., 250 NLRB716 (1980), supplementing 242 NLRB 467 (1979); NLRBv. Mar-Len Cabinets, 659 F.2d 995 (9th Cir. 1981).Absent evidence to the contrary, new employees, includ-ing strike replacements; are presumed to support theunion in the same ratio as the employees they replace.The objective considerations in this case were taintedbecause they rose from an unfair labor practice. It is set-tled that an employer may not use the results of its earli-er unfair labor practices to justify its refusal to bargainwith the incumbent union. Thomas Industries, 255 NLRB646 (1981); Oklahoma Osteopathic Hospital, 238 NLRB1113 (1978); Medo Photo Supply Corp. v. NLRB, 321 U.S.678 (1944). Accordingly, I find that the Respondent haspresented no credible evidence supporting its assertedbelief that the Union no longer represented a majority ofits employees at the time it refused to bargain. Respond-ent has not rebutted the presumption of the Union's con-tinued majority status. In view of the foregoing, I con-clude that by refusing to recognize and bargain with theUnion concerning a collective-bargaining agreement, Re-spondent violated Section 8(a)(5) of the Act.c. Refusal to provide requested informationIn a series of letters dated April 22 and 28 and May23, 1980, the Union requested various information per-taining to the unit employees at the Respondent's Oak-land facility concerning hourly wages, a bonuses, holidaypay, vacation benefits, and pension payments for employ-ees between February 1 and May 22, 1980; documentsshowing the number of hours worked and total compen-sation received by employees between January 15 andMay 22, 1980; a list of current and future job openingsfor unit positions; and all unit job applications; includingthe three strike replacements, from January 1 to May 22,1980.10 In his letter of April 25, Frock responded to theUnion's first request by stating that the Company hadobjective considerations that questioned the Union's ma-jority status and until the decertification issue was settledit was pointless to attempt tc negotiate a settlement. Inaddition he requested the Union to specify how the re-quested information related to the bargaining process. Inits letter of April 28, the Union repeated its request forthe information and explained the information was rele-vant because the Company had an obligation to negotiateregarding reinstatement of the striking employees. TheRespondent, through Frock, ignored the request. Afterthe decertification petition was withdrawn, the Unionagain renewed its request for the information in its letterof May 23. The Respondent's attorney, in a letter datedJune 2, refused to provide the job applications of thethree strike replacements because he could not under-stand their relevance. The Company also expressed fearfor the safety of the three strike replacements, based inpart on the assertions that nails had been strewn on thecompany driveway.11 He further informed the Union10 The information requested in the April 22 and May 23 letters wasidentical, except for the period requested. In general the April 22 letterrequested information between August 1 and April 15, 1980, except forthe documents providing the number of hours worked and total compen-sation paid, which covered the period between January 1 and April 15,1980.11 Other than this June 2 reference to the "nails strewn on the Compa-ny driveway," there was no other evidence or reference to any form ofstrike violence. CHALLENGE•COOK BROS.401that the Company did not have any work available, norany planned future job openings for the three strikingemployees, because the work was being performed bythe permanent replacements. The Company, however,indicated it would place the strikers on a preferentialhiring list and in the event of an opening they would berecalled according to their seniority. On June 4, Frockforwarded to the Union a copy of the most recent se-niority report showing the hiring dates, pay rates, andclassifications for the Oakland employees and copies ofthe weekly payroll timesheets, The Union was neverprovided any additional information.An employer is required to furnish relevant informa-tion, at the request of the Union, which is "in the em-ployer's possession" and "needed by a labor union forthe proper performance of its duties as the employees'bargaining representative." Detroit Edison Co. v. NLRB,440 U.S. 301, 303 (1979). It is well established that whenthe information that is requested deals with wages, bene-fits, job classifications, and terms and conditions of em-ployment, there is a presumption of relevancy and there-fore no special showing of relevance or necessity is re-quired." Even in those areas where the requested infor-mation is not covered by a presumption of relevance, aliberal "discovery-type standard" is used to determinerelevancy. NLRB v. Acme Industrial Co., 385 U.S. 432,437 (1967).'With the exception of the request for the job applica-tions of the three strike replacements, all other requestedinformation found in the Union's letters of April 22 and28 and May 23, 1980, were clearly relevant. The infor-mation should have been provided promptly after theRespondent received the Union's letter of April 22.NLRB v. John S. Swift Co., 277 F.2d 641 (7th Cir. 1960).The fact that the request for information was made whilethe decertification petition was pending does not free theRespondent of the obligation to promptly furnish the in-formation, in the circumstances of this case. As previous-ly indicated, I have found the Respondent lacked ade-quate objective considerations to support its filing of theRM petition because the considerations were based on itsown unfair labor practice violations. An employer maynot use the results of its earlier unfair labor practices tojustify its refusal to furnish relevant requested informa-tion. Accordingly, in the circumstances of this case, Ifmd the Respondent violated Section 8(a)(5) of the Actby failing to promptly furnish the requested informationto the Union.d. Elimination of the journeyman mechanic's positionIt is undisputed that prior to the inception of the Janu-ary 21 strike, the Company had neither expressed, con-sidered, nor formulated any plan for the elimination ofLovett's unit position as a journeyman mechanic. TheRespondent defends its actions by stating it "did not seekto eliminate the mechanic's position but rather wasforced into the discontinuance of its service department' NLRB v. F. W. Woolworth Co., 352 U.S. 938 (1956); WoodworkersLocals 6-7 v. NLRB, 263 F.2d 483 (D.C. Cir 1959); Ohio Power Co., 216NLRB 987 (1975), enfd. 531 F.2d 1381 (6th air. 1976); Maywood Do-NutCo., 256 NLRB 507 (1981).-by a combination of two factors: the strike and the gen-eral economic downturn." The General Counsel and theCharging Party argue that regardless of the reasons forits actions, the Respondent had a duty to bargain withthe Union over the decision and the effects of the deci-sion to eliminate Lovett's position as journeyman me-chanic. The Respondent further argues that it did notsimply eliminate the position of one employee, but thewhole service department. Thus, it relies on Stanley OilCo., 213 NLRB 219 (1974), for the proposition that whenan employer decides to completely discontinue a productline, it has no duty to bargain over that decision.The record is not clear about when the decision wasmade to eliminate the mechanic's position. As late asJune 2 and 4, however, the Respondent's correspondencereveals that it informed the Union that Lovett would beplaced on a preferential rehire list. This statement wasmade in response to the Union's unconditional offer toreturn to work. These letters are not only silent on theelimination of unit work, they provide a strong inferencethat the position of journeyman mechanic still existed.The Company did not hire a strike replacement for themechanic's position during the stike. Frock also admittedthat he had never informed the Union of the Company'sdecision, either orally or through correspondence, untilthe July 1 final collective-bargaining session. It wasduring that final session that Frock announced, as a faitaccompli, that the Company had eliminated the positionof journeyman mechanic.The Stanley case is distinguishable on its facts. Therethe employer completely closed its service departmentand took itself out of the business of servicing equipment.The credible evidence in the present case would indicatethat the action of the Respondent was only temporary.Frock spoke in terms of the foreseeable future and notthe permanent elimination of the service department. TheCompany, under the sales warranty contracts, remainedobligated to service the cement mixers for its customers.Although the number of cement mixers that were undersuch a warranty decreased from 30, at the inception ofthe strike, to 10 by July 1, the Respondent remained ob-ligated to service those mixers. It met this obligation bypaying its customers to perform their own mechanicalwork. In essence, the unit work was subcontracted to theCompany's customers. Those same customers had ex-pressed a preference for the Company to provide the me-chanical service under the warranty. Gary Morris, theservice manager, testified it was less costly for the Com-pany to perform the warranty work than to pay the cus-tomers. Thus, at the time Lovett offered to uncondition-allY return to work, there did exist a need for a journey-man mechanic to perform the warranty work that hadbeen subcontracted to the customers. If the Respondentwished to continue to subcontract the warranty work toits customers, it had a satutory obligation to bargain withthe Union, as Lovett's exclusive bargaining representa-tive, concerning the decision and the effect of the deci-sion to eliminate the unit work. I find that by failing tonotify and bargain with the Union over the eliminationof Lovett's job, the Respondent violated Section 8(a)(5)of the Act. 402DECISIONS OF THE NATIONAL LABOR. RELATIONS BOARD3. Elimination of journeyman mechanic's position asa violation of Section 8(a)(3) and (1)It is the contention of the General Counsel that thejourneyman mechanic's position was eliminated by theCompany in retaliation for the strike activity of Lovettand the other striking employees, in violation of Section8(a)(3) and (1) of the Act. The Respondent denies the al-legations and argues that the decision to discontinue themechanic's function was the result of the strike and thecontinued downward slide of the Company's business.The record does support the Respondent's assertions thatits economic success was directly linked to the construc-tion industries. Since the fall of 1979, the building indus-try has continued to deteriorate. To emphasize its plight,Frock reviewed the change in the number of its employ-ees in the various plants around the country. The Re-spondent's plant in the City of Industry, California, expe-rienced a drop in employees from 600 in the bargainingunit in early 1979 to as low as 175. The Ohio plantdropped from 400 bargaining unit employees to the low200s. The Georgia plant was new and the Respondentanticipated 250 bargaining unit employees; however, thenumber never rose above 75. In the past, the Oaklandsite had as many as 10 to 12 mechanics in the service de-partment. As business continued to deteriorate, thenumber of mechanics dwindled to four by February1979, when an additional three were laid off for lack ofwork. Although these statistics provide a general overallview of the Respondent's economic condition, they failto provide specific information to support the allegedbusiness decision to eliminate the last journeyman me-chanic's position at the Oakland site.In the present case, the threshold question that must beanswered is what were the actual "motivating factors,"that prompted the Respondent's actions. The Board in arecent decision, Wright Line, 251 NLRB 1083 (1980),enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S.989 (1982), provided a clear explanation about the properanalysis of the Respondent's action, when dual motivesexist. In such a case there are two factors to be consid-ered. In the instant case, was there a legitimate businessreason for eliminating Lovett's position and, second, wasthe Employer's reaction also based on the fact thatLovett had actively participated in the strike. The Gen-eral Counsel meets its burden of proof and makes aprima facie case by presenting evidence "sufficient tosupport the inference" that Lovett's concerted activitieswere "motivating factors" in the Company's decision.Once this is established, the burden will shift to the Re-spondent to demonstrate that the same action wouldhave taken place even in the absence of Lovett's partici-pation in the strike.It is undisputed that prior to the inception of the strikeall collective-bargaining agreements contained a union-security clause, as did the proposed new contract. TheCompany also freely admitted that prior to the strike itdid not have any plans for the elimination of Lovett'sposition as a journeyman mechanic. In addition, the Re-spondent's conduct was free of any unfair labor practiceviolations until after the beginning of the January 21strike. Then on February 5, the Company announced itsintentions to eliminate the union-security clause from theproposed contract and establish an open shop. It pro-ceeded to unlawfully interrogate job applicants as totheir union sympathies. Three of these individuals, whoprofessed a dislike for unions, were ultimatley hired aspermanent strike replacements for the partsmen. Then,based on the tainted objective considerations that theCompany had obtained through job interviews, the Re-spondent filed an RM petition and refused to bargainwith the Union or supply requested information. Finally,the Company refused to rehire Lovett after his uncondi-tional offer to return to work. Thus, the Company's con-duct abruptly changed after the strike had begun. There-after, the Company proceeded to violate the Act in retal-iation for the strike. Accordingly, I find that the GeneralCounsel has met its burden of proof and has made aprima facie case by presenting sufficient evidence to sup-port the inference that the unit employees' participationin an economic strike was a "motivating factor" in theRespondent's decision to eliminate the unit journeymanmechanic position and not rehire Lovett.As previously noted, the Respondent provided generalinformation about the decline in its business and thenumber of employees throughout the country. However,very little information was presented by the Company tosupport its assertions that Lovett was not rehired forbusiness reasons. Gary Morris, the Respondent's servicemanager, asked Holloway several times whether theywere going to hire a replacement for the mechanic. Eachtime he was told, "At this time we are not doing any-thing about the position." The credible evidence indi-cates that mechanical work was available at the Oaklandsite, when on May 23 Lovett and the other strikers of-fered to return unconditionally. There were at least 10cement mixers still under warranty. In addition; Morristestified that customers preferred to have Lovett performthe mechanical work on their vehicles rather than do thework in their own shop. In fact, in the past both warran-ty and nonwarranty customers were willing to defer re-pairs until Lovett was free to work on their mixers.During the strike these customers were turned away. Itis reasonable to assume from Morris' testimony thatmany of these customers would return as soon as Lovettwas available. Morris also explained it was cheaper forthe Company to have Lovett perform the mechanicalwork than to pay the customers to repair their own vehi-cles, which were still under warranty. Although the Re-spondent has advanced broad economic reasons to dem-onstrate that its business had declined, it failed to pro-vide specific information to support its position that thejourneyman mechanic's position was eliminated for busi-ness reasons. Having considered all the foregoing reasonsthat were asserted by the Company as legitimate businessreasons for their actions involving Lovett, I find that Re-spondent has failed to meet its burden to demonstrate itwould have reached the same decision absent the pro-tected conduct. In light of the above, I fmd that the pre-ponderance of credible evidence supports the allegationsthat the Respondent violated Section 8(a)(3) and (1) ofthe Act when it eliminated the journeyman mechanic po-sition and refused to rehire Lovett after his offer toreturn to work unconditionally on May 23, 1980. CHALLENGE•COOK BROS.4034. Failure to reinstate the strikersThe Union began its economic strike on January 21,1980, as a protest against the final wage offer of theCompany. Such an economic strike may be converted toan unfair labor strike if the Respondent subsequentlycommits unfair labor violations that have the effect ofprolonging the strike. In the present case I have foundthat the Respondent has in fact committed a series ofunfair labor practices commencing on February 5, 1980.At that time, the Company announced that it wouldhave an open shop, withdrew the previously agreed-toretroactive pay, and eliminated the union-security clausefrom the proposed contract. Subsequently, the Respond-ent continued to violate the Act by refusing to bargainwith the Union and refusing to furnish the Union withrequested information, eliminating the journeyman me-chanic's position from the unit without bargaining withthe Union, and filing an RM petition based on tainted ob-jective considerations. The strikers were kept informedof these violations. These unfair labor practices did havethe effect of prolonging the strike. Therefore, the eco-nomic strike was converted to an unfair labor strike as ofFebruary 5, 1980.As unfair labor practice strikers, Lovett, Risso, and Ef-finger were entitled to immediate reinstatement to theirformer positions when on May 23 their Union offered toreturn to work unconditionally, even iNheir former jobswere filled with permanent replacements. Of course, theRespondent had hired permanent replacements for thepartsmen, but not for the journeyman mechanic. The Re-spondent's failure to reinstate the unfair labor strikers asof May 23, 1980, constituted a violation of Section8(aX3)and (1) of the Act.Assuming, arguendo, that the economic strike was notin fact converted to an unfair labor practice strike priorto March 10, 1980, when the last permanent replacementwas hired, then the strikers would only be entitled topreferential hiring as of May 23, the date they offeredunconditionally to return to work. Although the Re-spondent in its correspondence of June 2 and 4 indicatedthat the strikers would be placed on such a preferentialhiring list, they were not reinstated when two of the re-placement partsmen quit in February 1981. Holloway,the Respondent's branch manager, testified that the tworeplacements had left voluntarily and were not laid offdue to lack of work. In fact, he stated that the two re-placements would still be working if they had not quit.Under these circumstances, Risso and Effinger were enti-tled to reinstatement as of February 1981. Because re-placements were not hired for the position of journey-man mechanic, Lovett was entitled to reinstatement as ofMay 23, 1980.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of the Respondent, as set forth above,occurring in connection with its operations as describedabove, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.CONCLUSIONS OF LAW1. Cook Brothers Enterprises, Inc., d/b/a Challenge•Cook Brothers is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Machinists Automotive Trades, District Lodge No.190 of Northern California, affiliated with InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO is a labor organization within the meaning ofSection 2(5) of the Act.3. The appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(b) of the ActisAll journeymen, general mechanics, field serviceemployees, trainee mechanics, helpers, parts em-ployees, apprentices, garage employees, assemblers,maintenance and custodial employees employed byRespondent at its place of business located at 7101San Leandro Street, Oakland, California; excludingprofessional employees, truck sales, office clericalemployees, guards, and supervisors as defmed in theAct.4. At all times material the Union has been and is theexclusive representative of all the employees in theabove-described unit for the purpose of collective bar-gaining within the meaning of Sections 9(a) and 8(a)(5)of the Act.5. By interrogating applicants for employment in Feb-ruary and March 1980 concerning their union sympa-thies, the Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act.6. The Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act by the following conduct:(a)Since February 5, 1980, and continuing thereafterto date, the Respondent has failed and refused to bargaincollectively in good faith with the Union by its overallcourse of conduct in the contract negotiations.(b)Since on or about March 17, 1980, by refusing torecognize and bargain with the Union concerning a col-lective-bargaining agreement.(c)Since on or about April 22, 1980, by failing and re-fusing to provide the Union, in a timely fashion, certainnecessary and relevant information it had requested.(d)By unilaterally, without prior notice to or consulta-tion with the Union, eliminating the unit position of jour-neyman mechanic and by failing and refusing to bargainabout the effect of the elimination.7. The strike, which commenced on January 21, 1980,was converted to an unfair labor practice strike on Feb-ruary 5, 1980•the date the Respondent commencedcommitting a series of unfair labor practices, that had theeffect of prolonging the strike.8. The Respondent has violated Section 8(a)(3) and (1)of the Act by failing and refusing to reinstate ClarenceLovett, on May 23, 1980, because of his union activitiesand further by the elimination of the unit position ofjourneyman mechanic because of Lovett's union activi-ties. 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD9.The Respondent has violated Section 8(a)(3) and (1)of the Act by failing and refusing to reinstate ClarenceLovett, Larry Risso, and Gordon Effinger, the unfairlabor practice strikers who unconditionally offered toreturn to work on May 23, 1980.10.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.DIE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that it beordered to cease and desist therefrom and take certainlf-firmative action designed to effectuate the policies of theAct.Having found that Respondent had engaged in a seriesof unfair labor practices in violation of Section 8(a)(5)and (1) of the Act, which conduct had the effect of pro-longing the January 21, 1980 economic strike, thus con-verting it to an unfair labor practice strike as of Febru-ary 5, 1980, it will be recommended that the Respondentoffer to all its employees who engaged in the strike rein-statement to their former jobs or, if such positions nolonger exist, to substantially equivalent positions, withoutprejudice to thier seniority or other rights and privileges,dismissing, if necessary, any employees hired to replacethe striking employees, and that Respondent make themwhole for any loss of pay they may suffer by reason ofRespondent's refusal to reinstate them, on request, bypayment to each of them a sum of money equal to thatwhich would normally have been earned as wagesduring the period beginning 5 days after the date onwhich unconditional offers to return to work were madeon behalf of the employees, and terminating on the dateof the Respondent's offer of reinstatement, such loss tobe computed in the manner set forth in F. W. WoolworthCo., 90 NLRB 289 (1950), and Isis Plumbing Co., 138NLRB 716 (1962). Such employees for whom no em-ployment is immediately available will be placed on apreferential hiring list for employment as positionsbecome available and before other persons are hired forsuch work. Priority for placement on such list is to bedertermined by seniority or some other nondiscrimina-tory test. See Cutten Supermarket, 220 NLRB 507 (1975).In addition, having found that the Respondent unilat-erally changed the working conditions of its bargainingunit by eliminating the position of journeyman mechanicand paying its customers to perform the mechanicalwork previously assigned to the unit, without adequateand complete notice and bargaining with the Union, Ishall order Respondent to restore the status quo ante byopening the service department, by restoring the lost me-chanical work to the bargaining unit, and by thereafterbargaining, following complete and adequate notice togood faith concerning any proposed changes affectingthe bargaining unit.Because of the character and scope of the unfair laborpractices found, I find a broad cease-and-desist order isnecessary. See Hickmott Foods, 242 NLRB 1357 (1979).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed13ORDERThe Respondent, Cook Brothers Enterprises, Inc.d/b/a Challenge•Cook Brothers, Oakland, California,its officers, agents, successors, and assigns, shall1. Cease and desist from(a)Interrogating applicants for employment with theRespondent concerning their union sympathies.(b)Refusing to recognize and bargain collectively ingood faith with the Machinists Automotive Trades, Dis-trict Lodge No. 190 of Northern California, affiliatedwith International Association of Machinists and Aero-space Workers, AFL-CIO as the exclusive bargainingagent in the following appropriate unit:All journeymen, general mechanics, field serviceemployees, trainee mechanics, helpers, parts em-ployees, apprentices, garage employee, assemblers,maintenance and custodial employees employed byRespondent at its place of business located at 7101San Leandro Street, Oakland, California; excludingprofessional employees, truck sales, office clericalemployees, guards, and supervisors as defined in theAct.(c)Refusing, failing, or delaying to supply the Unionwith necessary and relevant bargaining information.(d)Unilaterally making or effecting any changes in theworking conditions of the bargaining unit by eliminatinga unit position without first giving notice to the Union,the collective-bargaining representatives, and affordingsuch representatives an opportunity to bargain collective-ly regarding such change.(e)Eliminating bargaining unit work or paying cus-tomers to perform the bargaining unit work because ofthe union activities of its employees.(f)Failing and refusing to reinstate an employee, orotherwise discriminating against an employee, because ofthe union activities of its employees.(g)Discouraging membership in the above-namedUnion, or in any other labor organization, by refusing re-instatement to unfair labor practice strikers upon theirunconditional request.(h)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the purpose and policies of the Act.(a) On request, bargain collectively in good faith withthe Machinists Automotive Trades, District Lodge No.190 of Northern California, affiliated with InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO as the exclusive bargaining representative of13 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses CHALLENGE•COOK BROS.405the employees in the appropriate unit described above,concerning rates of pay, wages, hours, or other termsand conditions of employment and provide relevant andessential information when requested by the Union and,if an agreement is reached, embody it in a signed con-tract.(b)Offer Clarence Lovett, Larry Risso, and GordonEffinger immediate and full reinstatement to their formerjobs or, if such positions no longer exist, to substantiallyequivalent positions without prejudice to their seniorityor other rights and privileges previously enjoyed, dis-charging, if necessary, any replacements hired after Feb-ruary 5, 1980; and make such employees whole for anyloss of earnings resulting from its failure to reinstatethem within 5 days of their unconditional request in themanner set forth in the remedy section of this decision.Such employees for whom no employment is availablewill be placed on a preferential hiring list based on se-niority or some other nondiscriminatory test for employ-ment as jobs become available.(c)Open its service department at the Oakland site, re-storing the lost mechanical work to the bargaining unit,and thereafter bargain in good faith, following completeand adequate notice concerning any proposed changesaffecting the bargaining unit employees' wages, hours, orworking conditions.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e)Post at its place in Oakland, California, copies ofthe attached notice marked "Appendix."" Copies of thenotice, on forms provided by the Regional Director forRegion 32, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.14 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation,al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board,"